Exhibit 10.1
AGREEMENT




THIS AGREEMENT (“AGREEMENT”) is made as of July 18, 2011 and is effective as of
May 1, 2011 (the “Effective Date”), by and between Middleburg Financial
Corporation (the “Corporation”) and Joseph L. Boling (the “Chairman”).


WHEREAS, the Chairman retired from his position as the Chief Executive Officer
of the Corporation effective May 1, 2010 and is no longer employed by the
Corporation; and


WHEREAS, the Chairman has served as the Chairman of the Board of Directors of
the Corporation (the “Board”) and fulfilled certain other advisory and
representative roles for the Corporation from May 1, 2010 through April 30,
2011; and


WHEREAS, the Chairman possesses certain valuable knowledge, professional skills
and expertise which will contribute to the success of the business of the
Corporation and its affiliates; and


WHEREAS, it is the desire of the Corporation and the Chairman to have the
Chairman continue to serve as the Chairman of the Board and to fulfill certain
other advisory and representative roles for the Corporation; and


WHEREAS, the Corporation and the Chairman desire to set forth, in writing, the
terms and conditions of their agreements and understandings;


NOW, THEREFORE, in consideration of the mutual promises herein contained, and of
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties, intending legally to be bound, agree as
follows:


Section 1.                      Services; Term.


(a)           Consistent with the Corporation’s bylaws and applicable law, the
Corporation and the Chairman intend for the Chairman to serve as the Chairman of
the Board from the Effective Date through April 30, 2013 (the “Term”).  This
Agreement is not intended to preclude or address the Chairman’s serving as the
Chairman of the Board before or after the Term, based on circumstances in effect
at such other time or times.  As the Chairman of the Board, the Board of
Directors of the Corporation has determined, and the Chairman agrees, that the
Chairman is directly responsible for all issues related to the functioning of
the Board, including, without limitation:  (i) giving input to the Corporation’s
Chief Executive Officer (the “CEO”) for setting the annual schedule for meetings
of the Board and its committees; (ii) giving input to the CEO for setting the
annual plan for Board presentations and the agenda for planning meetings and
monthly Board meetings; (iii) appointing Board committees; (iv) chairing the
Governance and Loan Committees, with the understanding that the CEO will chair
an applicable committee in the Chairman’s absence; (v) leading evaluations of
Board members; (vi) leading the development of new Board nominees; (vii)
remaining a member of the Board of Directors of Middleburg Investment Group;
(viii) providing legislative and regulatory assistance as requested by the CEO;
(ix) acting as a representative of the Corporation as requested by

 
 

--------------------------------------------------------------------------------

 

the CEO; and (x) discharging the duties of the Chairman as set forth in Section
2.4 of the Bylaws of the Corporation.


(b)           The Corporation and the Chairman intend for the Chairman to
fulfill certain other advisory and representative roles for the Corporation
commencing May 1, 2011, through the end of the Term. Such duties will consist
of:  (i) assisting with business development efforts of the Corporation; (ii)
attending senior leadership meetings when requested to stay current with
strategy, performance and new initiatives of the Corporation and its affiliates;
(iii) standing in for the CEO in corporate or public functions where needed; and
(iv) remaining active in community groups as needed to support the CEO and the
Corporation’s community visibility.


(c)           The Chairman acknowledges that he is entering into this Agreement
of his own free will and that he has had the benefit of the advice of, and is
relying solely upon the advice of, independent counsel of his own choice.


Section 2.                      Compensation.


(a)           As compensation for the services to be rendered as the Chairman of
the Board described in Section 1(a) above (including attendance at Board
meetings and Board committee meetings), the Chairman shall receive annual cash
compensation of $43,000, payable in equal semi-monthly installments, for the
period beginning on the Effective Date and ending April 30, 2012 (the “First
Year”).  The Chairman shall receive cash compensation for the period beginning
May 1, 2012 and ending April 30, 2013 (the “Second Year”) at the discretion of
and in the amount determined by the Board.


(b)           (i) As compensation for the services to be rendered by the
Chairman in accordance with Section 1(b) above during the First Year, the
Chairman shall receive annual cash compensation of $64,000, payable in equal
semi-monthly installments.  For such services, the Chairman shall also be
granted shares of restricted shares of the Corporation on May 1, 2011.  The
number of restricted shares shall be determined by using the closing price of a
share of the Corporation’s stock on May 1, 2011, dividing that number into
$16,000.00 (sixteen thousand dollars), and rounding up or down to produce the
nearest whole number of shares.  Such shares will become nonforfeitable and
transferable on April 30, 2012, provided the Chairman has rendered the services
to be provided in accordance with Section 1(b) through that date.  In addition,
for the services described in Section 1(b) above, the Corporation shall pay 67%
of the actual golf and tennis club membership dues incurred by Chairman for
membership in the Middleburg Tennis Club and Loudoun Golf and Country Club
during the First Year.


(ii) As compensation for the services to be rendered by the Chairman in
accordance with Section 1(b) above during the Second Year, the Chairman shall
receive annual cash compensation of $32,000, payable in equal semi-monthly
installments.  For such services, the Chairman shall also be granted shares of
restricted shares of the Corporation on May 1, 2012.  The number of restricted
shares shall be determined by using the closing price of a share of the
Corporation’s stock on May 1, 2012, dividing that number into $8,000.00 (eight
thousand dollars), and rounding up or down to produce the nearest whole number
of shares.  Such shares will become nonforfeitable and transferable on April 30,
2013, provided the Chairman has rendered the services

 
 

--------------------------------------------------------------------------------

 

to be provided in accordance with Section 1(b) through that date.  In addition,
for the services described in Section 1(b) above, the Corporation shall pay 33%
of the actual golf and tennis club membership dues incurred by Chairman for
membership in the Middleburg Tennis Club and Loudoun Golf and Country Club
during the Second Year.


(iii) Compensation for the services to be rendered by the Chairman in accordance
with Section 1(b) above will cease at the end of the Term.


(c)           If the Chairman ceases to provide services under Section 1(a) for
any reason prior to the end of the Term, no further compensation will be paid
under Section 2(a), notwithstanding any other provision of this Agreement.  If
the Chairman ceases to provide services under Section 1(b) for any reason prior
to the end of the Term, no further compensation will be paid under Section 2(b),
notwithstanding any other provision of this Agreement.


Section 3.                      Expense Account.


The Corporation shall provide the Chairman a corporate credit card to cover
reasonable and customary business expenses incurred during the Term in the
carrying out his duties hereunder. Should the Chairman incur expenses when not
using his credit card for reasonable and customary business expenses, the
corporation will reimburse him upon providing appropriate receipts. In either
case, such expenses will include business meals, out-of-town lodging and travel
expenses of the Chairman and, when she accompanies him on company business, the
Chairman’s spouse.  In no event will there be reimbursement (including through
use of the corporate credit card) for items which are not reimbursable under
written Corporation policy.  The Chairman agrees to timely submit records and
receipts of reimbursable items and agrees that the Corporation can adopt
reasonable rules and policies regarding such reimbursement.  The Corporation
agrees to make prompt payment to the Chairman following receipt and verification
of such reports.  Amounts of expenses eligible for reimbursement or in-kind
benefits provided during one calendar year under this Agreement (including under
this Section 3 or Section 2(b)) shall not affect the amount of expenses eligible
for reimbursement or in-kind benefits provided during another calendar
year.  The right to reimbursement or in-kind benefits under this Agreement is
not subject to liquidation or exchange for another benefit.


Section 4.                      Invalid Provisions.


The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.  Any provision in this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be valid and enforceable to the fullest extent permitted by law
without invalidating or affecting the remaining provisions hereof, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 
 

--------------------------------------------------------------------------------

 



Section 5.                      Governing Law.


Except where preempted by federal law, this Agreement shall be subject to and
construed in accordance with the laws of the Commonwealth of Virginia.


Section 6.                      Captions.


The captions used in this Agreement are intended for descriptive and reference
purposes only and are not intended to affect the meaning of any Section
hereunder.


Section 7.                      Section 409A.


This Agreement is intended to comply with Section 409A to the extent Section
409A is applicable.  This Agreement shall be interpreted and administered
accordingly.










[Signatures on next page]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the 18th day of
July, 2011.



 
MIDDLEBURG FINANCIAL CORPORATION
                 
By:
/s/ Gary R. Shook
     
 Gary R. Shook
     
 President and Chief Executive Officer
                 
CHAIRMAN
                   
By:
/s/ Joseph L. Boling
   
 
Joseph L. Boling
 






